This appeal seeks to review the propriety of the trial court's action in directing a verdict against the appellants, and in denying appellant's motion for a direction in their favor against the defendant-respondent Harry Torp, trading as Torp's Express.
Mr. Justice Perskie, speaking for this court in Kleinman v.Globe and Rutgers Fire Insurance Co., 111 N.J.L. 374 (at p.
375), said:
"It is elementary learning that an appeal does not lie in any case until there is a final judgment. 2 Comp. Stat., p. 2207.Salmons v. Rugyeri, 103 N.J.L. 596; Van Hoogenstyn v.Delaware, Lackawanna and Western Railroad Co., 90 *Page 184 Id. 189. Section 25, Practice act (1912), Pamph. L., p. 382. The state of case submitted should contain the judgment complained of and to be considered by the court. (Rule 19, Court of Errors and Appeals.) We could therefore with propriety stop at this point and dismiss the appeal. Mayer v. Roche, 73 Atl.Rep. 516."
The state of case submitted does not contain the judgment complained of.
The appeal is therefore dismissed.
For dismissal — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 15. *Page 185